DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed 21 July 2021 including pending claims 1-11 has been considered on the merits. Claims 1-11 are rejected.	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 3, character 1409.  Also, the drawings are objected to because Figure 8 is blurred and the writing within the blocks aren’t legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0033] of the instant specification recites “anylate”. Consider rephrasing the term “analyte” instead.
The periods (.) are missing at the end of [0016] and [0052]. 
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities: claim 1 recites a method of measuring the amount of an analyte the method comprising the steps of: obtaining a sample of water of known volume containing an analyte’.  Consider rephrasing claim 1 to recite a – method of measuring an amount of an analyte, the method comprising the steps of: obtaining a sample of water of known volume containing the analyte – for clarity and consistency with other claim language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-11 depend on claim 1 and are likewise rejected under §112(a) at least because of their dependency.
Regarding claim 1, the specification of the parent application mentions in  [0065] a sample pretreatment to remove the analyte which doesn’t corresponds to limitation “removing a naturally occurring amount of the compound from the sample”. As a result, there is insufficient support in the original disclosure of the parent application regarding the limitation “after removing a naturally occurring amount of the compound from the sample”. 
Regarding claim 3, there is insufficient support in the original disclosure of the parent application regarding the limitation “removing a naturally occurring amount of the compound”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant, regards as the invention. Claims 2-11 depend on claim 1 and are likewise rejected under §112(b) at least because of their dependency.
Claim 1 recites the limitation "producing a Raman spectrum of the mixture". There is insufficient antecedent basis for “the mixture” limitation in the claim. In addition, it isn’t clear whether the mixture from which a Raman spectrum is produced results from (1) the mixing of a known amount of an isotopologue with the sample; (2) the mixing of a colorimetric dye with at least part of the sample; (3) the treating of the analyte to form a compound reactive with the dye after removing a naturally occurring amount of the compound from the sample; or from (4) the mixing of Raman-scattering nanoparticles with the sample. For purposes of compact prosecution, the claim requires a Raman spectrum of any mixture. 
Claim 1 recites the limitation “treating the analyte to form a compound reactive with the dye after removing a naturally occurring amount of the compound from the sample”.  It isn’t clear what a naturally occurring amount of the compound from the sample is limited to. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount to be removed before the treatment begins, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is a “naturally occurring amount” limited to? What amount would not be naturally occurring? For purposes of compact prosecution the requisite amount covers any amount. 
	Regarding claim 2, the claim recites “splitting a sample in at least two parts”. However, claim 1 already recites obtaining a sample and mixing a colorimetric dye with at least part of the sample. Is the limitation “a sample” of claim 2 referring to the limitation “a sample” of claim 1 or something else? Furthermore, the scope of the claim of claim 2 isn’t clear because the step  limitation of “treating the analyte to form a compound reactive with the dye” is a required step in claim 1. What part of the sample remains not treated with the analyte to form a compound reactive with the dye? Is one part treated once and the other part treated twice? Is the treating step of claim 1 optional? How many samples are there? 
	Claim 4 recites “preparing a second sample with the dye and not with the compound reactive with the dye, and subtracting a spectrum of the second sample from a spectrum of the sample”. It isn’t clear whether the sample corresponds to the sample of claim 1 or to the second sample of claim 4.  Consider reciting “a first sample” instead of “a sample” in claim 1 and the first sample instead of the sample in claim 4. 
Claim 5 recites “[t]he method of claim 1 used to measure a concentration of metaldehyde using N-methylbenzothiazolinon-2-hydrazone (MBTH) as the colorimetric dye and heating of the sample to convert metaldehyde to acetaldehyde”. It isn’t clear whether measuring the concentration of metaldehyde using N-methylbenzothiazolinon-2-hydrazone (MBTH) is a required by the claim.  Is heating the only step required by step 5 or are both steps of heating the sample and of measuring a concentration required?
Claim 8 recites “a naturally occurring amount of acetaldehyde”. It isn’t clear what a naturally occurring amount of acetaldehyde is limited to. What amount would not be a natural occurring amount of acetaldehyde? 
Claim 9 recites “the naturally occurring amount of acetaldehyde”. It isn’t clear what a naturally occurring amount of acetaldehyde is limited to? What amount would not be a natural occurring amount of acetaldehyde? 
Claim 10 recites “the peaks or bands within the Raman spectrum corresponding to the analyte are peaks or bands of the compound”. It isn’t clear how the peaks and bands of the analyte can correspond to the peaks and bands of the compound because in Raman spectroscopy each of the peaks represents a specific vibrational mode of a molecule. The spectra are unique to each molecule/compound, i.e. a fingerprint. But similar compounds will have some vibrational modes in common so they will likely share some similar peaks (see the second page of Angus et al). For purposes of compact prosecution, the claim requires peaks and bands corresponding to the compound or corresponding to the analyte. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth because claim 9 depends on itself and as such doesn’t refer back to a claim previously set forth.  
The U.S. Court of Appeals for the Federal Circuit has indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterman et al (US 2017/0074799) over Yu (US Patent 5,563,031). 
Regarding claim 1, Peterman et al teaches a method of measuring the amount of an analyte in water (see [0098] which recites “a method of identifying an analyte in a mixture” and see further claim 37 and [0099] which recites that “the mixture includes water”), the method comprising the steps of:
 obtaining a sample of water of known volume containing an analyte (see [0011], which recites “[i]n use, a mixture is prepared of a water sample containing the analyte under investigation” and [0024] which recites that “[a]n exemplary water analysis system described herein can be used to provide on-site or in-field analysis of aqueous samples”); 
mixing a known amount of an isotopologue with the sample (see claim 1 which recites the method step of “mixing a known amount of an isotopologue with the sample”); 
mixing Raman-scattering nanoparticles with the sample (see claim 1, which recites the step of “mixing Raman-scattering nanoparticles with the sample”);
producing a Raman spectrum of the mixture (see claim 1, which recites the step of “producing a Raman spectrum of the mixture); and 
performing a ratiometric analysis of peaks or bands within each Raman spectrum corresponding to the compound and the isotopologue within the Raman spectrum to quantify the analyte (see claim 1 which recites “performing a radiometric analysis of peaks or bands within the Raman spectrum corresponding to the analyte and the isotopologue within the Raman spectrum to quantify the analyte”).
Peterman doesn’t teach a method of measuring an amount of an analyte in water including mixing a colorimetric dye with each sample and treating the analyte to form a compound reactive with the colorimetric dye. 
However, in the analogous art of providing methods for detecting the presence or quantity of an analyte in a sample, Yu (US Patent 5,563,031) teaches a method of measuring an amount of an analyte (see technical field section, column 1 lines 5-11) which recites “test device and method for the colorimetric determination of chemical and biochemical components (analytes) in aqueous fluids”) including mixing a colorimetric dye (which corresponds to a dye couple comprising 3-methyl-2-benzothiazolinone hydrazone hydrochloride (MBTH)” (see column 4 lines 60-65)  with a sample (see example 3, column 9 lines 30-42, the determination of glucose section of Yu, where the glucose-containing blood sample mixes with dye located in the reagent impregnated strip), treating the analyte (by reacting the analyte with an enzyme) to form a compound (referred to as a oxidizing agent in column 4 lines 16-30) reactive with a colorimetric dye (see column 4 lines 16-30, which recites “a series of chemical reactions between the analyte in the liquid sample and the chemical reagents present in the porous matrix. In particular, the matrix includes one or more enzymes which, together with the analyte-substitute, results in the production of hydrogen peroxide or other strong oxidizing agents. A dye couple is included in the matrix; i.e., two compounds which are capable of being oxidized to form a chromophore which absorbs light at specific wavelengths in proportion to the quantity of chromophore present. The oxidizing agent formed by the enzyme catalyzed reaction then reacts with the dye sample to produce the chromophore”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of treating an analyte to form a compound reactive with a colorimetric dye into the method disclosed by Peterman for the benefit of effectively quantifying the concentration of an analyte in a sample using an improved and highly stable dye couple compound, the quantification by spectrophotometric determination of analytes based on color intensity results  (see example 3, column 9 lines 30-42, the determination of glucose section of Yu). 
Regarding claim 10, the combination of Peterman and Yu teaches the method of claim 1 wherein the peaks or bands within the Raman spectrum corresponding to the analyte are peaks or bands of the compound (see [0014] of Peterman, which recites “[t]he Raman spectrum generated by the reference standard is produced and recorded simultaneously with the spectrum generated by the analyte in a composite spectrum. The Raman intensity of one or more bands corresponding to a known amount (i.e. concentration) of the reference standard is used as a reference against which the Raman intensity of one or more bands corresponding to the analyte is converted into a measurement of the amount (i.e. concentration) of the analyte”). 
Regarding claim 11, the combination of Peterman and Yu teaches the method of claim 1 wherein the isotopologue is an isotopologue of the analyte or of the compound (see [0009], which recites “[t]he reference compound may be, for example, an isotopologue, isomer, or enantiomer of the analyte or of a compound”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angus et al “Raman spectroscopy chemistry libre text” the Department of Education and University of California at Davis.  The Angus reference teaches that it is known in the art that similar compounds will have some vibrational modes in common so they will likely share some similar peaks. 
In the analogous art of providing devices and methods for the detection of chemical analytes by array of surface enhanced Raman scattering reactions, Su et al (US Publication 2007/0155020) teaches a method of measuring an analyte in a mixture (see claim 34, which recites “method comprising: obtaining a Raman spectra of a series of known substances in one or more environments;
measuring a Raman spectra of an analyte in a mixture; and
comparing the Raman spectra of the analyte in the mixture to the Raman spectra of the series of known substances in one or more environments to identify the analyte in the mixture” and claim 40 which recites “[r]aman spectra of the analyte in the mixture is measured using surface enhanced Raman scattering (SERS) active particles”). Su at al also teaches  a dye useful in Raman-active composite-organic-inorganic nanocluster-nanoparticles compounds  (also known as COINs) (see [0063]) (see also  “fluorescent compounds” are incorporated into COINs, the fluorescent compounds can include, but are not limited to, dyes). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797